DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 3/14/2020. Claims 1-20 are pending and have been considered below.

Note: Claims 1 and 13, recite “A non-transient computer-readable storage medium”;
In view of the specification para 33 that describes 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”
Therefore, limiting the scope of the claim language in light of the defined, computer-readable storage medium, that is NOT Transitory, or in other words is limited to Non-Transitory computer readable storage medium. Thus the 35 USC 101 rejection to claims 1 and 13 and dependent claims thereof, is Not given in this office action.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0094113).
Regarding claim 1:
Kim discloses a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for service management of a complex network comprising satellite links (abstract; para 94; figures), the method comprising: 
computing, at a computer, a weather impact score for geographic areas within a coverage area of a satellite (abstract, partially reproduced herein with emphasis {a rain attenuation information collection unit to measure weather information.. analyze rain attenuation information collected by region}; figures 1,2; para 13,38); 
predicting, based on the weather impact score for each of the geographic areas, a degradation of at least one of the satellite links serving a respective geographic area (fig 3-4; para 41; para 50 {predict an impact of the rain attenuation}; para 65; para 84 {when a signal quality deteriorates or is predicted by the analyzed regional rain attenuation characteristics}; fig 5); and 
sending a notification about the degradation (para 12,17,18 [signal change instruction, is interpreted as equivalent to notification] [as it is not defined in claim {even in spec} what the notification is, where and how is it sent?]; para 89-90; and see throughout the disclosure).
Regarding claim 2:
Kim further discloses receiving transport related metrics for the satellite links (para 49 [rain attenuation info for location and beam coverage, here beam is transport, as in instant application spec para 2 ‘satellite transport such as beam’]); and confirming, based on the transport related metrics, the degradation (para 49 [classifying]; para 67,71).
Regarding claim 6:
Kim further discloses discovering, in near real-time, the degradation in the complex network of at least one of the satellite links (para 23 [real time determination]; para 35,41); and compensating for the degradation with another of the satellite links (para 8; para 24 [change to strong signal against attenuation]).


Allowable Subject Matter
Claims 13-20 are allowable over the prior art of record.
Claims 3-5, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a system and computer-readable storage medium to perform a method for service management of a complex network comprising satellite links, comprising calculating with a computer, a peak QoS for each of the satellite links, aggregating for a duration transmission errors to calculate an actual QoS for each of the satellite links, and displaying a drill-down dashboard comprising a color-code for each of the satellite links, wherein the color-code corresponds to a severity of a respective discrepancy between a respective peak QoS and a respective actual QoS of a respective satellite link.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svennebring et al. (US 2019/0319868) discloses a link performance prediction system and method for future network behavior.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631